Citation Nr: 0417348	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  96-35 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for leukemia, to include as 
secondary to exposure to ionizing radiation and/or chemicals.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to May 1955, 
and from October 1990 to May 1991 with periods of active duty 
for training (ADT) and inactive duty training (IDT).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In an April 1996 rating decision, the veteran was denied 
entitlement to service connection for leukemia under 
38 U.S.C.A. § 1151.  In the May 1996 notice of disagreement, 
the veteran indicated that he was not raising the issue of 
compensation under 38 U.S.C.A. § 1151.  Consequently, this 
issue is not before the Board at this time.  However, in 
subsequent statements, the veteran appears to raise other 
issues, including issues of entitlement to service connection 
for color cancer and entitlement to service connection for 
leukemia secondary to radiation exposure.  

The Board must review all issues that are reasonably raised 
from a liberal reading of the veteran's substantive appeal.  
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, the 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  If the veteran wishes to 
raise additional claims or base the claim of entitlement to 
service connection for leukemia on a different basis than the 
one in which he has repeatedly raised with the VA, he must 
first do so with the RO.  These issues are not inextricably 
intertwined with the issue certified on appeal at this time.  
See Parker v. Brown, 7 Vet. App. 116 (1994).  The RO should 
request the veteran to clearly indicate what additional 
claims, if any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.  
38 U.S.C.A. § 7105(a).

In June 1999, the Board remanded this issue to the RO for 
additional development.  At that time, the Board noted that 
the veteran appeared to be raising other issues, including 
issues of entitlement to service connection for colon cancer 
and entitlement to service connection for leukemia secondary 
to radiation exposure.

Since June 1999, it appears clear that the veteran has raised 
a series of additional claims.  He has also raised an 
additional theory regarding his claim seeking service 
connection for leukemia.  The veteran clearly believes that 
his leukemia is the result of radiation exposure while in 
service.  In addressing the claim of service connection or 
leukemia, the Board will address this theory.  However, with 
respect to the veteran's other claims, these issues are not 
before the Board at this time.  The RO is asked to adjudicate 
the claims raised by the veteran.  In this regard, it would 
be a great assistance to the RO if the veteran would clearly 
indicate what specific claims he wishes the VA to address.  
For example, in his July 2000 communication to the RO, the 
veteran stated that he was seeking compensation to establish 
service connection for "disabilities" resulting from 
exposure to radiation while in service.  However, he did not 
specifically indicate what specific disabilities he was 
seeking service connection for.  While it is clear the 
veteran is seeking service connection for leukemia and cancer 
caused by radiation exposure, it is also possible that the 
veteran may be raising additional claims.  However, this is 
not clear.  

The sole issue before the Board at this time is the claim of 
entitlement to service connection for leukemia.  No other 
issue is before the Board at this time.

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

In an August 2003 Written Brief Presentation, the veteran's 
representative refers to an open request for a personal 
hearing at the RO.  Clarification and any necessary action to 
afford the veteran a personal hearing, if so desired, is 
necessary.  

The veteran attributes his hairy cell leukemia, diagnosed in 
1994, to claimed inservice exposure to toxic chemicals and/or 
radiation.  With respect to his most recent assertion of 
radiation exposure, the veteran contends that he was exposed 
to radiation from weapons and radioactive material collected 
from the test site in Nevada in the 1950s and 1960s.  
Specifically, the veteran reports that there were over 50 
barrels of radioactive material buried on the site where he 
worked, at McClellan Air Force Base in California, and that 
he worked at that site every Saturday and Sunday for 26 
weeks.  He also reported that the Air Force washed down 
planes that had flown through clouds in Nevada to collect the 
radioactive material.  In support of his claim, the veteran 
submitted an October 2000 report from Duke Engineering and 
Services Environmental Laboratory and a December 2000 report 
from the United States Environmental Protection Agency (EPA).  
In the EPA report of December 2000, it is indicated that the 
Government will be involved with the removal of radionuclide 
contamination in drums and soils at McClellan Air Force Base 
Landfill Site CS-10.

The United States Court of Appeals for Veterans Claims 
(Court) held that a claim for service connection based on 38 
C.F.R. § 3.311 is a unique type of service connection claim, 
and that pursuant to that regulation, the VA must furnish the 
special assistance to the appellant provided for in the 
regulation.  Hilkert v. West, 11 Vet. App. 284, 291 (1998).

In assisting the veteran with his claim, clarification must 
initially be made regarding when he served at McClellan Air 
Force Base.  In this respect, the veteran reported in June 
2000 that he worked at the base in the 1950s which coincides 
with his period of active duty from July 1953 to May 1955; 
however, he also said that he only worked at the site on the 
weekends, thus suggesting he served there during a period of 
active duty training or inactive duty training, from October 
1990 to May 1991.  He further asserted that he served in the 
firefighting area on McClellan Air Force Base in "1974."  
In verifying the veteran's period of service at McClellan Air 
Force Base, the RO should include a request for the veteran's 
DA Form 20.  

Also, in cases based on radiation exposure, a request for 
dose information will be made to the Department of Defense in 
claims based on atmospheric nuclear weapons test 
participation, and in claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  In all other claims involving radiation 
exposure, records concerning the veteran's exposure to 
radiation will be forwarded to VA's Under Secretary for 
Health for preparation of a dose estimate. 38C.F.R. § 
3.311(a)(2)(i) - (iii).  The veteran has not asserted that 
his claim is based on atmospheric nuclear weapons test 
participation.  However, all other claims for service 
connection based on radiation exposure also require a dose 
estimate, and the Board notes that a dose estimate has not 
yet been obtained in accordance with 38 C.F.R. § 
3.311(a)(2)(iii).  

Furthermore, in a written statement dated in June 2000, the 
veteran reported that ever since 1993 he had been "retired 
on 100% disability [from] Social Security and the Teamsters 
Union."  The claims file is currently devoid of any 
determination from the Social Security Administration or 
Teamsters Union, including any underlying medical records.  
In view of the need to return the case for additional 
development as discussed above, the Board finds it 
appropriate to obtain any records associated with these 
claims. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

2.  The RO should request clarification 
from the veteran regarding the RO hearing 
request referred to by his 
representative.  If the veteran desires a 
hearing, he should be scheduled for such 
a hearing and notified of the date, time 
and place.  

3.  The RO should verify the period 
and/or dates that the veteran served on 
McClellan Air Force base, to include 
obtaining a copy of his DA Form 20.  

4.  The RO should obtain from the Social 
Security Administration and Teamsters 
Union copies of any determinations 
regarding the veteran's claims for 
disability benefits, along with the 
underlying medical records considered in 
reaching decisions involving the veteran.  

5.  The RO should refer the case to the 
Under Secretary for Benefits for a dose 
estimate, in accordance with 38 C.F.R. § 
3.311(a)(2)(iii), (b) and (c), prior to 
readjudication.

6.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
claims file and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



